DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mueller (Fig. 1).
Regarding claim 1, Mueller (Fig. 1) discloses an amplifier circuit comprising an amplifier (12a) comprising a transistor which is connected between an input terminal (gate terminal of transistor 12a) and an output terminal (drain terminal of transistor 12a), an input matching network (14a, 14b) which is connected between the input terminal (gate terminal of transistor 12a) and an input (10’a) of the amplifier and which is configured to convert a low impedance to a high impedance, a limiter circuit (33a, 33b) which is connected between ground (ground) and a node (cathode terminal of diode 33a or anode terminal of diode 33b) between the input matching network (14a, 14b) and the input (10’a) of the amplifier and which comprises two diodes (33a, 33b) connected in opposite directions in parallel with each other, and a first capacitor (32) which is connected in series with the limiter circuit (33a, 33b) between the node (cathode terminal of diode 33a or anode terminal of diode 33b) and ground (ground) and wherein the node (cathode terminal of diode 33a or anode terminal of diode 33b) is on a signal path (10’a, 32, 10’b, 14a, 12a) which connects the input matching network (14a, 14b) to the input (10’a) of the amplifier.

Regarding claim 11, exactly same as the previous office action.
Regarding claim 12, exactly same as the previous office action.

Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

               /HENRY CHOE/              Primary Examiner, Art Unit 2843